Citation Nr: 0813699	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for pulmonary fibrosis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1988 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office (RO) in Atlanta, Georgia.  

The veteran's claim for an increased rating for pulmonary 
fibrosis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the veteran was examined for VA purposes in 
connection with this claim in November 2003, more than 4 
years ago.  In his September 2005, substantive appeal, the 
veteran indicated his condition had worsened, (although other 
records indicate the veteran has multiple respiratory 
problems).  In view of this, a more current evaluation should 
be conducted to ascertain the impairment attributable to 
service connected disability.   

In addition, the record does not make clear where and when 
the veteran has been treated for his pulmonary condition.  
Only recently have VA records dating as far back as 1992 been 
associated with the file, together with private records 
dating from 1998.  Another attempt to obtain relevant records 
of treatment should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
all places at which he has received 
treatment for respiratory disability 
since his discharge from service.  
Thereafter, the RO should attempt to 
obtain copies of the identified 
records.  In any event, the RO should 
attempt to obtain copies of all records 
of respiratory treatment at the Atlanta 
VA Medical Center since May 1992.  

2.	Thereafter, the veteran should be 
scheduled for a VA respiratory 
examination to determine the impairment 
caused by his service connected 
pulmonary fibrosis.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  

In addition, the examiner is asked to 
identify all respiratory disability 
found to be present, and to the extent 
possible, distinguish between any 
symptoms that may be due to respiratory 
disorder other than pulmonary fibrosis.  
The examiner also is requested to set 
forth pulmonary function test results.  
If Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is not performed, 
the examiner should state why the test 
would not be useful or valid as 
required by 38 C.F.R. § 4.96.  A 
complete rationale should be provided 
for all opinions expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

